              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,          NO. 5:20-mj-00011

           v.                       (SAPORITO, M.J.)

 EDGAR MENDOZA,

           Defendant.


                              ORDER

      AND NOW, this 3rd day of April, 2020, in accordance with the

accompanying Memorandum of this date, IT IS HEREBY ORDERED

that the defendant’s motion for review of detention order (Doc. 19) is

DENIED.

                                s/Joseph F. Saporito, Jr.
                                JOSEPH F. SAPORITO, JR.
                                U.S. Magistrate Judge
Dated: April 3, 2020
